Citation Nr: 0927804	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  03-21 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hepatitis C prior to June 28, 2002.

2.  Entitlement to an initial rating in excess of 20 percent 
disabling for hepatitis C as of June 28, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to March 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in New 
Orleans, Louisiana, which in part, granted service connection 
for hepatitis C and assigned an initial noncompensable 
rating.

While the appeal was pending, the RO granted a staged 20 
percent rating for the hepatitis C, effective June 28, 2002 
in a June 2003 rating decision.  A noncompensable initial 
rating remained in effect prior to that date.  The issues 
have been characterized to reflect these staged ratings.

The Veteran is noted to have withdrawn a request for a video 
conference hearing before a Veterans Law Judge via a May 3, 
2006 report of contact that revealed he was unable to appear 
for such hearing scheduled that day, and wanted the claims 
file forwarded to the Board.

In September 2006, the Board disposed of other issues on 
appeal and remanded the hepatitis C issues for further 
development and to address due process considerations.  The 
Board again remanded this matter in June 2008 to correct 
developmental and due process deficiencies.  Following such 
development, this case was returned to the Board for further 
consideration.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The AOJ's actions continue to be noncompliant with the United 
States Court of Appeals for Veterans Claims (Court) decision 
in Stegall v. West, 11 Vet. App. 268 (1998), thereby 
necessitating a remand for compliance.  While the evidentiary 
development completed by the AOJ is compliant with the 
Board's remand order of June 2008, the AOJ again failed to 
address the schedular criteria for hepatitis C in effect 
prior to July 2, 2001 as specifically directed by the Board's 
remand. 

As previously pointed out by the Board in the remands of 
September 2006 and June 2008, the Veteran filed his claim on 
appeal in January 2001.  The VA revised the schedular 
criteria by which certain gastrointestinal disabilities are 
rated during the pendency of the Veteran's appeal.  See 66 
Fed. Reg. 29,486-489 (May 31, 2001) (effective July 2, 2001).  
Specifically, 38 C.F.R. § 4.112 was amended and Diagnostic 
Codes 7311, 7312, 7343, 7344, and 7345 were revised.  
Diagnostic Code 7313 was removed and Diagnostic Codes 7351 
and 7354 were added.  See 66 Fed. Reg. 29,486-489 (May 31, 
2001) (effective July 2, 2001).  The revisions to the 
criteria included in pertinent part, the criteria addressing 
hepatitis C.

The April 2009 supplemental statement of the case issued 
after the completion of the Board's most recent Remand 
ordered development once again only considered the current 
criteria in effect addressing hepatitis C in adjudicating 
this claim and is therefore noncompliant with the Board's 
remand instructions.  See Stegall, supra.  

The Board points out that this failure to adjudicate the 
issue under the prior criteria pursuant to Diagnostic Code 
7345 does not constitute harmless error in this case, but is 
in fact prejudicial.  The criteria differs significantly from 
the current criteria in effect for hepatitis C, Diagnostic 
Code 7354.  This includes the provision for a 30 percent 
rating for hepatitis symptoms, which does not exist in 
Diagnostic Code 7354, which provides for the next highest 
rating from 20 percent to be 40 percent.  

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the issue on 
appeal and provide the Veteran and his 
representative with a supplemental 
statement of the case.  It must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations, to include 38 
C.F.R. § 4.112 Diagnostic Code 7345 in 
effect prior to July 2, 2001.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




